Appeal from a-judgment of the Monroe County Court (Patricia D. Marks, J.), rendered September 22, 2004. The judgment convicted defendant, upon a jury verdict, of assault in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her upon a jury verdict of assault in the first degree (Penal Law § 120.10 [1]), defendant contends that the evidence of serious physical injury is legally insufficient to support the conviction. By failing to renew her motion for a trial order of dismissal after presenting evidence, defendant failed to preserve that contention for our review (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]; People v Smith, 32 AD3d 1291, 1292 [2006], lv denied 8 NY3d 849 [2007]). In any event, we conclude that it lacks merit (see People v Barnett, 16 AD3d 1128 [2005], lv denied 4 NY3d 883 [2005]; People v Medina, 11 AD3d 331 [2004], lv denied 4 NY3d 765 [2005]; see also People v Coon, 34 AD3d 869, 870-871 [2006]; cf. People v Gray, 30 AD3d 771, 772-773 [2006], lv denied 7 NY3d 848 [2006]). The sentence is not unduly harsh or severe. Present— Hurlbutt, J.P., Centra, Lunn, Fahey and Pine, JJ.